Citation Nr: 0416916	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-24 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative joint disease, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from May 1988 to February 
1992.

This appeal arises from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied an increased 
evaluation for lumbosacral strain with degenerative joint 
disease.  An evaluation of 20 percent disabling was confirmed 
and continued.  In a rating decision of November 2003, the RO 
granted an increased evaluation to 40 percent disabling, 
effective from the date of the veteran's claim on December 
19, 1997.

Notification from the VA Medical Center in July 2003 
indicated that the veteran wanted to withdraw his current 
appeal.  However, his representative clarified in March 2004 
that the veteran had canceled a VA compensation examination 
for health reasons and had not indicated a desire to withdraw 
his appeal.  Therefore, appellate review by the Board of 
Veterans' Appeals (Board) is appropriate at this time.


REMAND

During a VA compensation examination conducted in February 
2002, the veteran informed his examiner that he had been 
awarded Social Security Administration (SSA) benefits in 
August 2001.  A review of the claims file indicates that 
while substantial treatment records had been obtained and 
incorporated into the claims file, VA has yet to request or 
obtain the medical evidence in the possession of the SSA.  
The U. S. Court of Appeals for Veterans Claims (Court) has 
ruled on the importance of VA obtaining relevant medical 
evidence in the possession of the SSA prior to adjudicating 
claims for VA disability compensation.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); see also 38 U.S.C.A. 
§ 5103(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2003).  On 
remand, the medical evidence in the possession of the SSA 
must be obtained.

The veteran was afforded a VA compensation examination in 
January 1998 to evaluate his low back disability.  This 
examination provided opinions on the functional loss due to 
the symptomatic manifestations of his lumbosacral disability.  
The latest VA compensation examination was obtained in 
February 2002.  While this examination noted range of motion 
for the lumbar spine, it failed to indicate to what degree 
exacerbation of the veteran's low back symptoms (to include 
pain, weakness, fatigue, incoordination, etc.) cause 
additional loss of functional ability.  See DeLuca v. Brown, 
8 Vet. App. 202, 205-07 (1995); 38 C.F.R. § 4.40, 4.45 
(2003).  The veteran was scheduled for another VA 
compensation examination in July 2003, but apparently was 
unable to attend this examination due to health problems.  
The treatment records indicate that since the veteran filed 
his claim in 1997 his functional ability has been drastically 
impaired.  He has gone from being able to do some work, to 
being forced to use a wheelchair for ambulation.  Therefore, 
a medical opinion on the veteran's current level of 
functional ability is required.  In addition, the veteran's 
private physician indicated in October 1999 that his low back 
symptoms were attributed to fibromyalgia.  A VA compensation 
examination is needed in this case so that a medical opinion 
can be obtained that, if possible, can differentiate between 
the low back symptoms attributed to the lumbosacral 
strain/DJD, and those attributed to the fibromyalgia.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  The VBA AMC should conduct a review 
of the claims file and ensure that all 
appropriate notification and development 
action required by the VCAA have been 
completed.  The notification of the VCAA 
must: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim. 

2.  The VBA AMC should contact the 
veteran and request that he provide a 
signed release so that his private 
treatment records can be obtained from 
the Scott and White Hospital.  If the 
veteran provides such a form, than 
treatment records dated from February 
2003 to the present time should be 
requested.  All evidence or responses 
received should be incorporated into the 
claims file.  

3.  The VBA AMC should contact the VA 
Medical Center in Temple, Texas and 
request copies of the veteran's inpatient 
and outpatient treatment dated from 
November 2002 to the present time.  These 
records should be incorporated into the 
veteran's claims file.  

4.  The VBA AMC should contact the 
appropriate office of the SSA and request 
all medical evidence used by this agency 
in its August 2001 determination to award 
the veteran disability benefits.  All 
responses and/or evidence received must 
be incorporated into the claims file.

5.  After the above development has been 
completed and all records received 
incorporated into the claims file, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA compensation examination to 
determine the current severity of the 
veteran's service-connected lumbosacral 
strain with degenerative joint disease.  
Send the claims folder to the examiner 
for review.  Please provide the examiner 
with the following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
After a review of the medical evidence in 
the claims file, the examiner should 
answer the following questions:

Please evaluate the current 
symptomatology and functional loss 
attributed to the veteran's service-
connected lumbosacral strain with 
degenerative joint disease.  If 
possible, please differentiate the 
symptoms attributable to this 
disorder from those attributable to 
the veteran's fibromyalgia.  Has the 
lumbosacral strain resulted in 
unfavorable ankylosis, to include 
such ankylosis during periods of 
exacerbation of symptomatology?  Has 
the lumbosacral strain with DJD 
resulted in any neurological 
defects/symptoms?  If so, please 
identify the symptoms and the 
anatomical parts affected.  

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.

If the veteran fails to report for his 
scheduled examinations, then 
documentation should be obtained and 
associated with the claims file that 
shows that notice scheduling the 
examinations was sent to his last known 
address.  

6.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  This 
adjudication must consider evaluating the 
veteran's lumbosacral strain under both 
the old and new criteria at 38 C.F.R. 
§ 4.71a for rating disabilities of the 
lumbar spine, to determine whether the 
old or new criteria is most favorable to 
the veteran.  In addition, regulations at 
38 C.F.R. § 3.321 regarding the referral 
for an extraschedular evaluation should 
be considered.  If the decision with 
respect to this issue remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable period of time within which to 
respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2003).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




